         Case 1:19-cr-00463-DLC Document 167 Filed 01/04/21 Page 1 of 3


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
UNITED STATES OF AMERICA,              :                S8: 19cr463 (DLC)
                                       :
               -v-                     :                       ORDER
                                       :
ZALMUND ZIRKIND,                       :
                                       :
                          Defendant.   :
                                       :
-------------------------------------- X


DENISE COTE, District Judge:

     On January 4, 2021, defense counsel sent five documents to

this Court’s Courtroom Deputy’s email inbox.           The documents are

three character letters (“Letters”), a letter seeking to file

the three letters under seal (“Sealing Request”), and a letter

requesting to close public access to the courtroom where the

defendant’s sentencing proceeding will be held (“Public Access

Letter”).     The Sealing Request and Public Access Letter reflect

confusion about the district in which this prosecution has been

brought.     This case is proceeding in the Southern District of

New York and the courthouse is located in Manhattan, not

Brooklyn.     Counsel is further advised that no substantive

communications may be sent to the Courtroom Deputy’s email

inbox.

     Parties seeking to file redacted or sealed material are

directed to the procedures set forth in Sections 6 and 21 of the
       Case 1:19-cr-00463-DLC Document 167 Filed 01/04/21 Page 2 of 3


S.D.N.Y. Electronic Case Filing Rules and Instructions (“ECF

Rules”) and Section 2 of this Court’s Individual Practices in

Criminal Cases.    Certain categories of material, as described in

Section 21 of the ECF Rules, may be redacted automatically

without requesting permission from the court.          Where a party

seeks to redact or file under seal additional information in

criminal cases, court approval must be sought through a publicly

filed letter on ECF that explains the basis for the request.

Redacted versions of the materials must be filed on ECF as well.

The party must separately send unredacted copies of the material

to this Court’s Chambers inbox at

cotenysdchambers@nysd.uscourt.gov.        Accordingly, it is hereby

      ORDERED that the defendant’s request to file the Letters

under seal is denied.     Defense counsel may file on ECF redacted

copies of the Letters without further application to this Court

so long as the redactions are of material described in Section

21.   To the extent that counsel seeks to redact material beyond

that described in Section 21, that request must be made in a

letter filed on ECF and the letter must include the appropriate

explanation.    The unredacted Letters shall be sent to the

Court’s Chambers email inbox.




                                     2
         Case 1:19-cr-00463-DLC Document 167 Filed 01/04/21 Page 3 of 3


     IT IS FURTHER ORDERED that the defendant shall file the

Public Access Letter on ECF.         Once filed, it will be considered.

Dated:       New York, New York
             January 4, 2021


                                     __________________________________
                                                DENISE COTE
                                        United States District Judge




                                       3
